



Exhibit 10.2


SUMMARY OF TRUSTEE COMPENSATION ARRANGEMENTS


The Compensation Committee periodically reviews the compensation of our
non-employee Trustees and, when it deems appropriate and upon consultation with
the Committee’s independent compensation consultant, recommends adjustments to
be approved by the Board of Trustees. The Compensation Committee recommends to
the Board compensation for the Trustees based on competitive market practices
for both the total value of compensation and the allocation of cash and equity.
The Committee uses data obtained from similarly sized utility and general
industry companies as guidelines for setting Trustee compensation. The level of
Trustee compensation recommended by the Committee and approved by the Board
enables us to attract Trustees who have a broad range of backgrounds and
experiences.


Each non-employee Trustee serving on January 1 receives a grant under the
Company’s Incentive Plan, generally effective on the tenth business day of each
such year, consisting of the number of restricted stock units (RSUs) resulting
from dividing $135,000 by the average closing price of our common shares as
reported on the NYSE for the 10 trading days immediately preceding such date and
rounding the resulting amount to the nearest whole RSU. RSUs generally vest on
the next business day following the grant. In 2018, these RSU grants were made
subject to shareholder approval of the Company’s 2018 Incentive Plan, which was
received on May 2, 2018. As a result, RSUs granted in January 2018 vested on May
2, 2018. Beginning with grants made in 2019, each non-employee Trustee was
entitled to elect distribution of up to 50 percent of the common shares issuable
in respect of such RSUs immediately upon vesting of their RSU grant, subject to
satisfaction of applicable share ownership guidelines. The distribution of all
common shares entitled to be received upon vesting, but not distributed
immediately, will be deferred until the tenth business day of January of the
year following retirement from Board service. Any individual who is elected to
serve as a Trustee after January 1 of any calendar year receives an RSU grant
prorated from the date of such election and granted on the first business day of
the month following such election.


2018 Trustee Compensation
Compensation Element
Amount
Annual Cash Retainer
$115,000
Annual Stock Retainer
$135,000
Board and Committee Attendance Fees
None
Annual Lead Trustee Retainer
$30,000
Annual Committee Chair Retainer
$20,000 Audit Committee
$15,000 Compensation Committee
$15,000 Corporate Governance Committee
$15,000 Finance Committee



Annual cash retainers of $115,000 per Trustee, additional Committee Chair and
Lead Trustee cash retainers and annual RSU grants for service on the Board for
2018 based on the amounts above were paid as described in this section.


The share ownership guidelines set forth in the Company’s Corporate Governance
Guidelines require each Trustee to attain and hold 7,500 common shares and/or
RSUs of the Company within five years from January 1 of the year succeeding
their date of election to the Board. All of the current Trustees exceed the
required share ownership threshold except for Mr. Kim and Ms. Forry, each of
whom was elected as a Trustee in 2018.


Pursuant to the Company’s Deferred Compensation Plan, prior to the year earned,
each Trustee may irrevocably elect to defer receipt of all or a portion of their
cash compensation. Deferred funds are credited with deemed earnings on various
deemed investments as permitted by the Deferred Compensation Plan. Deferred cash
compensation is payable either in a lump sum or in installments in accordance
with the Trustee’s prior election. There were no above-market earnings in
deferred compensation value during 2018, as the terms of the Deferred
Compensation Plan provide for market-based investments, including Company common
shares.


Our 2018 Incentive Plan places a limit on the amount of total annual
compensation that can be paid to any Trustee. When applicable, we pay
travel-related expenses for spouses of Trustees who attend Board functions, but
we do not pay tax gross-up payments in connection with such expenses, nor do we
pay pension benefits to our non-employee Trustees.



